United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3218
                                   ___________

Thelma Williams, Jr.,                  *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Barbara Smallwood, Mailroom, Varner *
Unit, ADC; Johnson, Lt., Varner Unit, * [UNPUBLISHED]
ADC; Karen Clark, Special Agent,       *
Arkansas State Police; Steven L. King, *
Special Agent, Arkansas State Police; *
Willie Hampton, ADC Staff Member, *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: December 3, 2008
                                Filed: December 8, 2008
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Arkansas inmate Thelma Williams appeals the district court’s1 dismissal of his
42 U.S.C. § 1983 complaint. After careful review, see Koehler v. Brody, 483 F.3d
1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.
590, 596 (8th Cir. 2007) (de novo review of dismissal for failure to state claim), we
conclude that dismissal was proper, see Bell Atl. Corp. v. Twombly, 127 S. Ct. 1955,
1965 (2007) (to state claim, facts must be sufficient to raise right to relief above
speculative level); Lewis v. Casey, 518 U.S. 343, 350-53 (1996) (to state access-to-
courts claim, prisoner must allege actual injury, i.e., “that a nonfrivolous legal claim
had been frustrated or was being impeded”); Martin v. Sargent, 780 F.2d 1334, 1338
(8th Cir. 1985) (“Verbal threats are not constitutional violations cognizable under
§ 1983.”).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-